Stbout, J.
Plaintiff was a weaver in defendant’s mill, receiving fifty cents per cut. His contract, which was in writing, provided that he should give one week’s notice of his intention to quit, and work that week; and that if he quit without giving and working such notice, he should forfeit one week’s wages. The statute imposes a like forfeiture by a corporation for the discharge of its laborer, without one week’s notice of its intention. On Saturday, May 16, 1896, defendant owed plaintiff for two week’s work, amounting to $14.28. On May 11, defendant gave notice of a reduction in pay of weavers to forty-eight cents per cut, to take effect on Monday, May 18. Plaintiff says he first knew of this on May 16. On Monday, May 18, plaintiff went into the mill, but did not start his loom, and he, with others, refused to work at the reduced rate, and left. He says he was willing to work his notice at the old price, but understood that if he worked longer, he would only be paid at the reduced rate. He was not told that if he gave notice, and worked the week, he would receive the old price. He went back on the following Wednesday and worked one week, for which he was paid at the rate of forty-eight cents per cut, and was also paid seven dollars and fourteen cents, for one week’s work previously done, the company retaining an equal amount as forfeited, on the ground that he left without giving the required notice.
This action is brought to recover the amount withheld, and also a like amount as forfeiture under the statute, for discharging him without notice. The case fails to show legal ground for recovery of forfeiture, as defendant did not attempt to discharge plaintiff.
As to the week’s unpaid wages, whatever might have been the legal right of plaintiff to recover at the old rate, if he had given notice on the 18th and worked his week, the plaintiff had good reason to suppose that he would not be so paid, and was therefore justified in leaving. If defendant intended to pay fifty cents per *62cut, for the time of the week’s notice, it could very easily have so informed the plaintiff. But failing in this, and the. reply of the superintendent to a remonstrance of the weavers, that the old price would not be restored, fairly gave the weavers to understand that only forty-eight cents per cut would be paid after May 18. Acting upon this inference, warranted by all the circumstances, the plaintiff was justified in leaving, and incurred no forfeiture thereby.
He is entitled to recover the week’s wages withheld.
Judgment for plaintiff for seven dollars and fourteen cents, and interest from date of writ.